PER' CURIAM.
Plaintiff, the democratic candidate for Representative of House District 80, appeals a judgment which dismissed, on exception to the court’s jurisdiction, plaintiff’s demand that defendant, the Republican candidate who won the general election, be declared ineligible for failure to meet the residency requirements for legislators stated by Const, art. 3 § 9.1
But Const, art. 3 § 10 provides:
“Each house shall be the judge of the qualifications, election, and returns of its own members, choose its own officers, except the president of the Senate, determine the rules of its procedure, not inconsistent with the' provisions -of this Constitution, and may punish its members for disorderly conduct and contempt, and, with the concurrence of two-thirds of all its members elected, may expel a member.”
Where art. 3 § 10 is applicable, as in the case of a general election contest, the courts have no jurisdiction. State ex rel. O’Donnell v. Houston, 40 La.Ann. 598, 4 So. 482 (1888).
 Plaintiff argues eligibility under art. 3 § 9 is not among the “qualifications” of which the House is the judge under art. 3 § 10. To the contrary, we hold that it is precisely those qualifications (including residency) which are stated by art. 3 § 9 of which § 10 makes the House the judge.
The judgment appealed from is affirmed.
Affirmed.

. “Every elector under this Constitution shall be eligible to a seat in the House of Representatives, and every elector who has reached the age of twenty-five years shall be eligible to a seat in the Senate; provided, that no person shall be eligible to the Legislature unless at the time of his election he has been a citizen of the State for five years, and an actual resident of the district or parish or ward of the parish of Orleans from which he may be elected for two years immediately preceding his election. The seat of any member who may change his residence from the district or parish or ward of the parish of Orleans which he represents shall thereby be vacated, any declaration of a retention of domicile to the contrary notwithstanding; and members of the Legislature shall be elected for a term of four years.”